Citation Nr: 1133999	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-34 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2011, the Board remanded the Veteran's appeal so that, according to his request, a Board hearing could be scheduled in conjunction with his appeal.  In May 2011, the Veteran was afforded a personal hearing before the undersigned; a transcript of the hearing is of record.  Accordingly, the remand directives have been accomplished and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for tinnitus has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Service connection is in effect for lateral meniscectomy of the right knee, laxity of the left knee, and degenerative joint disease of the left knee.  The Veteran claims service connection for a back disability and left hip disability both on a direct basis and as secondary to service-connected right and left knee disabilities.  He also claims a back disability secondary to his left hip disability, which he argues should be service-connected based on the evidence of record.  

During VA treatment, the Veteran's physician stated that his low back pain and left hip pain may be secondary to his chronic knee pain with frequent giving way of the knees, swelling, and laxity of the ligaments.  Moreover, while the Veteran was afforded several VA examinations relating to his back and left hip claims, they are not sufficient for appellate purposes.  

At the July 2008 VA examination, the examiner opined that the Veteran's lower back condition was due to wear and tear through life and was less likely than not related to the service-connected right knee condition.  In April 2009, a VA examiner opined that the Veteran's hip strain was less likely as not caused by his service-connected right knee degenerative joint disease, because the Veteran's right knee condition was mild in severity, as he did not use a cane or knee brace.  Finally, the January 2010 VA examiner opined that there was no nexus between the current back condition and the knee conditions, because degenerative disc disease is part of the natural process of growing older.  The January 2010 examiner also opined that it was at least as likely as not the current hip condition was caused by or the result of the Veteran's service-connected knees.  Apparently quoting from a medical treatise to provide a rationale, the examiner explained the relationship between hip and knee disabilities, and concluded that poor motor control at the hip often manifests itself in knee pain.

Ultimately, none of the opinions provided addressed whether the back or left hip disability were related to or caused by service.  In addition, the opinions did not address whether the Veteran's back or left hip disabilities were aggravated by the service-connected knee disabilities.  Finally, although the January 2010 examiner opined that the current hip condition was caused by or the result of the Veteran's service-connected knees, the rationale provided clearly explained how disability in the left hip causes disability in the knee. 

The Board finds that another VA examination is needed in this case in order to determine whether the service-connected knee disabilities caused or aggravated his back and left hip disabilities.  Although the January 2010 examiner opined that the left hip disability was related to the service-connected knee disabilities, an explanation is necessary as to how the Veteran's knee disabilities caused, or aggravated, the left hip disability.  The examiner's citation of what appears to be a medical textbook excerpt on how a hip disabilities cause a knee disability is sufficient neither as an opinion nor as a rationale.  Indeed, most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Additionally, as the January 2010 opinion shows that a hip disability may cause a back disability and in light of the Veteran's clarified claim during the May 2011 hearing, an opinion is also necessary to determine whether the Veteran's hip disability caused his back disability.  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  The record also still lacks clear evidence of the cause of the Veteran's back and left hip disabilities, including whether they are related to service on a direct basis.  38 C.F.R. § 3.159 (c) (4); 38 U.S.C.A. § 5103A (d).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his back and left hip disabilities.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Based on the examination and review of the record, the examiner is requested to answer the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed back and left hip disabilities are related to his active military service?    

(b)  If the answer to (a) is no, is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed back and left hip disabilities were caused by the service-connected right and/or left knee disabilities, or aggravated the Veteran's back and left hip disabilities?  

(c)  If the answer to (a) is no, is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed back disability was caused by the left hip disability?  

(e)  If the answer to (c) is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's left hip disability aggravated the Veteran's back disability?  

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of right and/or left knee disabilities (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



